RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.
Amendments to claims 1 and 21, filed on 17 August 2021, have been entered in the above-identified application.  Claim 24 has been added and claims 4 and 23 have been cancelled by applicant.  Claims 1-3, 5-22, and 24 are pending, of which claims 3 and 15-20 remain withdrawn from consideration as described on paragraph 1 of the Office Action mailed on 20 August 2020.


WITHDRAWN REJECTIONS
The objection to claim 21, made of record on page 3, paragraph 5 of the office action mailed 17 May 2021 has been withdrawn due to Applicant’s amendment in the response filed 17 August 2021.
The 35 U.S.C. § 112(a) rejection of claim 23, made of record on page 3-4, paragraph 7 of the office action mailed 17 May 2021 has been withdrawn due to Applicant’s amendment in the response filed 17 August 2021 canceling this claim.
NEW AND REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The disclosure is objected to because of the following informalities.  Appropriate correction is required.
	Page 7, paragraph [0016] of the disclosure misspells the term die-cut as “dye-cut”.
Claim Rejections - 35 USC § 103
Claims 1, 2, 10-13, and 21-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475).
Regarding claims 1, 2, and 10, Bilodeau discloses a composite adhesive laminate construction for use as a label which contains a barrier layer, see abstract and title.  The label as shown in FIG. 1 includes printable face side 22 of first substrate 20, barrier layer 40, adhesive layer 30, and removable release liner 50 in order.  See description at col. 2, lines 47-61.  See figure reproduced below for convenience.  

    PNG
    media_image1.png
    272
    659
    media_image1.png
    Greyscale

The adhesive layer is described beginning at col. 4, line 21 and includes a polymer which can be cross-linked by actinic radiation, see col. 4, lines 65-67.  It would have been obvious to have selected an adhesive cross-linkable by ultraviolet radiation as the adhesive of Bilodeau as UV radiation is a known actinic radiation (see col. 10, lines 29-33).  Furthermore, Bilodeau teaches the use of ultraviolet radiation to cure the barrier coating in the Example at col. 12, lines 25-29.  Although this use of UV radiation is used for the barrier layer rather than for the adhesive layer in the example, Bilodeau clearly teaches that curing by UV radiation is a known actinic radiation process which is suitable for use with its label and thus has a reasonable expectation of success.
Bilodeau describes the first substrate beginning at col. 2, line 62.  This material may be a polymer film or paper sheet containing a migratory additive, see col. 3, line 43 through col. 4, line 20.  Wulf teaches that paper generally contains calcium ions since 
Bilodeau teaches the use of a coated paper substrate which includes a coating of polyethylene, polypropylene, or other polymers which are known to be hydrophobic materials, see col. 4, lines 6-20.  This also reads on the claimed barrier layer.  Such a barrier layer necessarily prevents or substantially reduces migration of components from the first substrate to the adhesive layer.
Claim 11, Bilodeau teaches including a pigment in the adhesive composition, see col. 4, lines 41-44.
Claim 12, Bilodeau teaches a release liner applied to the adhesive layer, see item 50 in FIG. 1 and description at col. 2, lines 55-56 and at col. 10, lines 37-61.
Claim 13, The coated substrate of Bilodeau reads on a barrier layer (the polymer coating) applied directly to the substrate layer (paper layer) as claimed. See col. 4, lines 6-20.
Claim 21, Bilodeau teaches that labels are die-cut from the composite sheet, see col. 12, lines 47-48.
Claim 22, Bilodeau teaches that the outer side 22 of the composite sheet shown in FIG. 1 is a printed or printable surface, see col. 2, lines 55-56.

Claims 5, 8, 9, 13 and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) as applied above, and further in view of Yamada (U.S. Pat. 5,912,204).
Regarding claims 5, 8, and 9, Bilodeau and Wulf are relied upon as described above.  Bilodeau teaches the use of a cycloaliphatic epoxy material for the barrier layer 40, see col. 8, lines 50-54.  The coat weight of the barrier layer is from 1-30 grams per square meter (gsm), preferably from 2-6 gsm.  See col. 10, lines 25-27.  However, Bilodeau does not specify one of the specified substances for the barrier layer.
Yamada describes a thermosensitive recording adhesive layer which includes a barrier layer located between the substrate and the adhesive layer.  See abstract and col. 5, lines 37-47.  Suitable barrier layers include emulsions of styrene-butadiene copolymer, vinyl acetate resin, vinyl acetate-acrylic acid copolymer, acrylic ester resins, polyurethane resin, latexes of SBR (styrene-butadiene rubber), and other materials described at col. 5, line 62 through col. 6, line 11.  The barrier layer is disposed as a liquid in the amount of at least 0.5 gsm, see col. 5, lines 58-60.  This overlaps the ranges recited in claims 8 and 9 and includes the ranges disclosed in Bilodeau.  In an example at col. 15, lines 10-14, Yamada deposits the barrier coating liquid in an amount of 3 g/m2 on a dry basis.  This is within the range recited in claim 8.
Bilodeau and Yamada are analogous because they each disclose adhesive labels having a substrate, barrier layer, and adhesive layer in order and thus are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier layer emulsion material as taught by Yamada as at least a 
Regarding claim 13, the barrier coating of Yamada is applied directly to the substrate layer, see col. 15, lines 10-18.
Regarding claim 24, Yamada teaches that the barrier layer composition may further comprise a filler such as titanium oxide or zinc oxide, see col. 6, lines 11-18.  These are known white pigments.

Claims 6 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) and Yamada (U.S. Pat. 5,912,204) as applied above, and further in view of Cooper (U.S. Pub. 2017/0210867).  Note that Cooper is based on a document filed on 22 January 2016.
Regarding claims 6 and 7, Bilodeau and Wulf and Yamada are relied upon as described above.  Although Yamada teaches the use of an emulsion polymer for the barrier layer, Yamada does not specify the use of deionized water to form this material.  Yamada does describe an aqueous styrene-butadiene copolymer latex in water at Example 1 at col. 13, lines 47-65 but does not specify deionized water.
Cooper describes coatings and coated substrates with improved barrier properties, see title and abstract.  The primer coatings of Cooper include an aqueous composition of polymer such as polyvinyl alcohol, a polyurethane, a crosslinker, and 
The Examiner hereby takes Official Notice (see MPEP § 2144.03) that the use of deionized water when making aqueous compositions is notoriously well known for the purpose of containing fewer impurities than untreated water which could affect the materials of the aqueous composition.  Such a use for deionized water was notoriously well-known prior to the date of applicant’s invention and filing of his invention.
Bilodeau and Yamada and Cooper are analogous because they each disclose barrier layers used in laminate structures, thus they are similar in structure.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a deionized water as taught in Cooper to formulate the barrier emulsion of Yamada in the adhesive laminate of Bilodeau in order to arrive at the claimed invention as deionized water is a component having lower impurities than untreated water.  The Examiner takes Official Notice of this well-known fact as described above.

Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) as applied above, and further in view of Lavosky (U.S. Pub. 2007/0048480).
Regarding claim 14, Bilodeau and Wulf are relied upon as described above.  Bilodeau shows the barrier layer structure being coextensive with the substrate and adhesive layers as shown in FIG. 1 above but does not expressly require such a structure, and does specify a barrier layer being partially or intermittently applied to only portions of the sheet as claimed.
inter alia, vehicle tires, see abstract and p. 1, [0003].  The label structure includes a printable film layer and a print, an overprint (barrier) coating, and an adhesive layer, see p. 1, [0007, 0010, 0011, and 0012] Lavosky teaches the use of a discontinuous layer between the substrate and the adhesive layer such as only over a reverse-printed layer or over an unprinted layer for the purpose of protecting the print ink from re-wetting or dissolving upon contact with the adhesive layer, see p. 1, [0011-0012].  The substrate layer may be paper (see p. 1, [0004]) or a polymer (see p. 1, [0011]).
Bilodeau and Lavosky are analogous because they each disclose adhesive labels suitable for tires having a paper or polymeric substrate, barrier layer, and adhesive layer in order and thus are similar in structure and function.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a barrier layer which is only partially or intermittently applied to only portions of the sheet as taught in Lavosky as the barrier layer of Bilodeau to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to include only a partial layer of a barrier layer material to prevent migration of substances between the substrate layer and the adhesive layer over only the portions of the substrate where such substances (such as printed inks) exist.  This uses a minimal amount of barrier coating material in only the necessary locations.


RESPONSE TO APPLICANT’S ARGUMENTS
Applicant purported to amend the specification to correct the spelling of “dye-cut” to “die-cut”, see p. 5 of the response, however no specification amendments were present in the submission filed 17 August 2021.  The specification objection is repeated above.
Applicant’s arguments in the response filed 17 August 2021 regarding the 35 U.S.C. § 103 rejection of claims 1, 2, 4, 8—13, and 21-23 of record over Bilodeau (U.S. Pat. 6,235,363) as evidenced by Wulf (U.S. Pub. 2009/0266475) and the remaining claims in further view of additional cited references Yamada, Cooper, or Lavosky have been carefully considered but are deemed unpersuasive.
Applicant argues on p. 6 of the remarks that the disclosure of polyethylene, polypropylene, and other hydrophobic polymers of Bilodeau read on the claimed barrier layer actually refer to the paper substrate, and thus these materials are not understood as part of the barrier layer.
The Examiner is not persuaded.  Although Bilodeau does disclose a separate barrier layer (item 40 in the figure shown above), the polymer coated paper substrate includes a paper layer and at least one polymer coating layer.  The polymer coating layer of the substrate reads on the claimed barrier layer.
Applicant further argues that such polymers are not disclosed to have a comparable migratory function to the recited barrier layer.  See p. 7 of the remarks.
In response, the Examiner notes that the inclusion of an additional layer, in this case a polymer coating layer, necessarily provides at least some hurdle to the migration not provide such a function.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1796